DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10799394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1, 7-9 and 23-25 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the closest pieces of prior art are: US 20130226160 to Rathjen; US 20170128261 to Deisinger et al.; US 20110190741 Deisinger et al. (hereinafter Deis); US 20130035674 to Lummis et al. Rathjen recites suction coupling attaching the contact coupling to the other parts of the elements ([0032], [0049]).  Deisinger, Deis and Lummis present different variants of how suction is applied to the eye from a vacuum connection (Fig. 2 of each reference). Deisinger in particular has a port attaching to the laser device and connects to a point underneath the retaining ring. However none of the references alone or in combination anticipate or render obvious the combination of claim elements of the current claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	03 February 2022